SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

678
KA 11-00249
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ROBERT J. THOUSAND, DEFENDANT-APPELLANT.


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered December 22, 2010. The judgment convicted
defendant, upon his plea of guilty, of manslaughter in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him following
his plea of guilty of manslaughter in the first degree (Penal Law §
125.20 [1]), defendant contends that his waiver of the right to appeal
was invalid. We reject that contention (see generally People v
Porter, 55 AD3d 1313, lv denied 11 NY3d 899). Defendant’s valid
waiver of the right to appeal encompasses his challenges to the
severity of the sentence (see id.), the decision of the suppression
court (see People v Kemp, 94 NY2d 831, 833), and the factual
sufficiency of the plea allocution (see People v Zimmerman, 219 AD2d
848, 848, lv denied 88 NY2d 856). We reject defendant’s contention
that County Court erred in denying his motion to withdraw his guilty
plea on the ground that his plea colloquy negated the elements of
manslaughter in the second degree. Defendant pleaded guilty to a
crime lesser than that charged in the indictment, and a factual
colloquy thus was not required (see id.).




Entered:    June 8, 2012                           Frances E. Cafarell
                                                   Clerk of the Court